ORDER
Upon consideration of submissions relative to the petition for rehearing, the court grants the petition for panel rehearing, vacates the original opinion and judgment, and dismisses the petition for rehearing en banc as moot without prejudice to refiling after the panel’s further decision on rehearing.
The parties are directed to submit simultaneous briefs, of no more than 15 pages, by May 10, 2016, addressing the issue of whether evidentiary error, if assumed to be of constitutional magnitude, is nonetheless harmless beyond a reasonable doubt.